DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 25 and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25 and 27 recites where AlOxNy and 0≤x≤1.5 and 0≤y≤1.5 and the recitation of where x and y may be equal to zero renders the claims indefinite as independent claims 1 and 17 positively recite the presence of aluminum oxynitride and it 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-5, 7-14, 22, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US 2005/0181531) in view of Johnson (US 2010/0143724 – previously cited) and Kim et al. (US 2015/0212244).
Considering claim 1, Kamiya teaches molded articles for use in a beam path of a radar device with a bright decoration layer (abstract).  Figure 1 (reproduced below) depicts a cross section of the article of a base body (1) including discontinuous bright decoration layer (2) and transparent resin layer (3) for enhancing tone thereon (Paragraph 41).  The radar device is generally concealed behind the back surface of the body (Paragraphs 2 and 8) (i.e. the light reflective layer having an upper surface relative to an observing direction of the element).  Figure 3 depicts where the bright decoration layer may be multilayered and can comprise tin, tin alloy, indium, or ceramic materials (Paragraph 49).  The ceramic layer provides a desired color (Paragraph 55) and may have a thickness of 0.1-1000 nm and preferably 10-500 nm (Paragraph 54) and may comprise oxides, nitrides, etc. of Al, Ti, etc. (Paragraph 50).  This is considered to teach an optional first metal layer (i.e. a light reflective layer) and a second ceramic layer (i.e. 

    PNG
    media_image1.png
    322
    551
    media_image1.png
    Greyscale

In a related field of endeavor, Johnson teaches corrosion resistant metallized films used in decorative coatings for vehicle parts (Paragraphs 1-2).  The coating comprises a primer layer, metal layer, and polymeric protective layer (Paragraph 5).  The metal layer may be discontinuous and comprise indium, tin, silver, gold, etc. (Paragraphs 58-59) and may have a surface resistivity of at least about 20 ohms/cm2 or have as high of resistivity as possible (Paragraph 64).
As both Kamiya and Johnson teach discontinuous metallized coatings for automobile parts, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Kamiya with the resistivity of Johnson as this is known to be desired for discontinuous metal coatings and one would have had a reasonable expectation of success.  Further, the thickness of the ceramic light absorbing layer and the surface resistivity range disclosed by modified Kamiya, while prima facie case of obviousness exists.  See MPEP 2144.05.  However, neither Kamiya nor Johnson teach the claimed aluminum oxynitride.
In a related field of endeavor, Kim teaches a metal structure body comprising a substrate, a metal layer, and a color adjustment layer (abstract) for implementing a metal layer having various colors (Paragraph 5).  The metal layer may be patterned (Paragraph 33) and reflects light in a wavelength from 300-800 nm (Paragraph 42).  The color adjustment layer may be one or more of oxynitrides, etc. of metals of Al, etc. (Paragraph 56) and the use of AlOxNy (Paragraph 90).  This is taught to allow for a small thickness while maintaining resistance characteristics (Paragraph 12).
As Kamiya, and Johnson, Kim teach decorative layers they are considered analogous.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Kamiya with the aluminum oxynitride ceramic coating taught by Kim as this is considered a conventionally known substitution of one ceramic coloring material for another and one would have had a reasonable expectation of success.
Considering claim 2, Figure 1 of Kamiya above depicts two or more islands.
Considering claim 4, Johnson teaches where the metal layer may have a surface resistivity of at least about 20 ohms/cm2 or have as high of resistivity as possible (Paragraph 64) and this open-ended teaching overlaps the claimed range.  See MPEP 2144.05.
Considering claim 5
Considering claims 7 and 14, the combined teaching of a discontinuous bright decorating layer in Figure 1 and where Kamiya teaches where the film may be metallic or ceramic (Paragraph 49) is considered to teach a discontinuous light absorbing layer.  Kim also teaches where the color adjustment layer may be patterned (Paragraph 32).
Considering claims 8-9, modified Kamiya does not expressly teach the surface resistance of the overall film.  However, modified Kamiya teaches a substantially similar layering of materials as that which is claimed and Johnson teaches an open-ended surface resistivity overlapping that which is claimed and accordingly is considered to meet the claimed ranges, absent an objective showing.  See MPEP 2144.05.
Considering claim 10, Kamiya teaches where non-transparent layer (3) is formed on the upper surface of the bright metal layer for enhancing the tone of the color (Paragraphs 32 and 41) and the optional use of a black color paint layer between the substrate and bright metal layer.
Considering claim 11, Kamiya teaches where substrate (1) is transparent and is beneath the outer surface of the bright metal layer (i.e. opposite the surface of the light absorbing layer).
Considering claim 12
Considering claim 13, Kamiya teaches where the bright decoration layer is disposed on a body (Paragraph 23) and is considered a deco film as claimed using the broadest reasonable interpretation.  See MPEP 2111.01.
Considering claim 22, Kamiya teaches where the ceramic layers may have a thickness of 0.1-1000 nm and preferably 10-500 nm (Paragraph 54).
Considering claims 25-26, Kim teaches and example where the aluminum oxynitride comprises AlOxNy where x<0 and 0.3≤y≤1 (Paragraph 109).  The ranges of x and y (and therefore necessarily the ratio to aluminum) disclosed by Kim overlap and render obvious the claimed ranges.  See MPEP 2144.05.

Allowable Subject Matter
Claims 17-19 and 28 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant should note the above objection of claim 17 as claims 15 and 17 appear to be substantial duplicates.
Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments, see remarks, filed 06 January 2022, with respect to the rejection(s) of claim(s) 1-2, 4-14, 16, and 21-22 under 35 USC 103 in view of Kamiya and Johnson have been fully considered and are persuasive.  Applicant has amended the claims beyond the scope of these references.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kamiya in view of Johnson and Kim as outlined above.
Applicant’s arguments, see remarks, filed 06 January 2022, with respect to 35 USC rejections of claims 15, 17-20, and 23-24 in view of Kamiya, Johnson, and Fields have been fully considered and are persuasive.  The rejection of claims 15, 17-20, and 23-24 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784